DETAILED ACTION
The present application is related to international application no. PCT/US2019/024002.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed June 1, 2022, have been fully considered.
The rejection of Claims 1-7 under 35 U.S.C. 112(b), mailed March 1, 2022, have been overcome by Applicant’s amendments.
Claims 2-3 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burakowska-Meise et al. (WO 2016/173973 A1) in view of Rana et al. (US 2010/0267594).
Claim 1. A hydraulic fracturing fluid, comprising: 
an aqueous solution; 
5a proppant; 
a polymeric viscosifier; and 
a plurality of hydrogel nanoparticles encapsulating a viscosifier-degrading enzyme, wherein concentration of the viscosifier-degrading enzyme is about 10000 ppm within the hydrogel nanoparticle, and wherein final concentration of the viscosifier-degrading enzyme within the fracturing fluid is about 0.1 ppm to about 1000 ppm. 
Burakowska-Meise discloses a method of hydraulic fracturing (Abstract; p. 1 lines 13-26), wherein the method comprises: preparing a fracturing fluid which contains at least: (A) an aqueous base fluid, (B) a proppant, (C) a viscosifier, such as viscosifying polymers, and (D) microcapsule shell as a protective coating for an enzyme encapsulated therein (p. 16 lines 12-40; p. 17 line 1 – p. 20 line 21); and injecting the fracturing fluid into the subterranean formation to initiate or extend fractures in the formation (p. 21 line 22 – p. 22 line 12).  Burakowska-Meise further discloses wherein the polymer thickener may include a guar gum or its derivatives, or a cross-linked guar gum (p. 17 line 37 – p. 19 line 37); wherein the microcapsules are obtained by inverse emulsion polymerization, in which the aqueous dispersed phase is mixed with the continuous hydrophobic phase and the reinforcing colloid (water-in-oil emulsion), resulting in a surface interaction between hydrophobic and hydrophilic phases, thereby forming a hydrogel sheath around the enzyme (p. 8 line 35 - p. 9 line 14; p. 14 lines 20-34).  Burakowska-Meise discloses that the microcapsules comprising the enzyme exhibit a delayed release of the enzyme, wherein the enzyme can hydrolyze the cross-linked gelled fluid effectively thereafter up to a complete break (p. 23 lines 1-11 ).
Regarding the limitation nanoparticles: although Burakowska-Meise discloses that the size of the microcapsules ranges from 0.5 µm to 20 µm, Burakowska-Meise also discloses that the size of the capsules can be a definable value depending on the stirring speed of the dispersed phase of the continuous phase, the concentration, and molecular weight polymer, the viscosity of the continuous phase; wherein, the higher the speed of mixing, the smaller the size of the capsules (p. 3 lines 12-14; p. 13 lines 20-40).  Burakowska-Meise discloses that the microcapsules with the enzyme encapsulated therein help to reduce the viscosity of the polymer thickener, which are designed to delay the migration of the enzyme into the fracturing fluid, thereby preventing its premature deliquation (p. 20 lines 1-4; p. 22 lines 19-33; p. 23 lines 1-9).  
Moreover, Rana teaches nanoparticle assembled microcapsules containing enzymes (i.e. enzymatic viscosity breakers) that may be added to a guar gel (Abstract; [0022]; [0026]).  Rana teaches that the method includes encapsulation of materials, such as enzymatic viscosity breakers, and the triggered-release of the encapsulated materials, such as by disassembly or deformation of the microcapsules though disruption of the charge interactions in order to create a nanoencapsulate ([0016]; [0022]), wherein this method is specifically useful for fracturing fluids commonly utilized in the oil field ([0026]).  Rana taches that the final step produces submicron or micron-sized organic-inorganic spheres in which the shell consists of nanoparticles and molecules that hold the nanoparticles together ([0014]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to create nanoencapsulates from the microcapsules in Burakowska-Meise, as taught by Rana, in order to control viscosity reduction of the fracturing fluids by controlling the release of the enzymatic viscosity breakers ([0011]; [0026]).
Regarding the limitation: wherein concentration of the viscosifier-degrading enzyme is about 10000 ppm within the hydrogel nanoparticle, and wherein final concentration of the viscosifier-degrading enzyme within the fracturing fluid is about 0.1 ppm to about 1000 ppm: Burakowska-Meise discloses that the microcapsules with the enzyme encapsulated therein help to reduce the viscosity of the polymer thickener, which are designed to delay the migration of the enzyme into the fracturing fluid, thereby preventing its premature deliquation; wherein during the time from 20 to 360 minutes, 20-100% of the enzyme present in the microcapsule is released in order to process the fracturing fluid (p. 20 lines 1-4; p. 22 lines 19-33; p. 23 lines 1-9).  Burakowska-Meise further discloses that the encapsulated enzyme is pectinase, cellulase, hemicellulase, etc. (p. 6 lines 1-14), wherein the encapsulated contents is present at more than 95 wt.% (p. 3 lines 3-5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of the enzyme in Burakowska-Meise to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4. Burakowska-Meise in view of Rana teach The hydraulic fracturing fluid of claim 1.  Regarding the limitation: wherein the final concentration 20is about 0.2 ppm, Burakowska-Meise discloses that the microcapsules with the enzyme encapsulated therein help to reduce the viscosity of the polymer thickener, which are designed to delay the migration of the enzyme into the fracturing fluid, thereby preventing its premature deliquation; wherein during the time from 20 to 360 minutes, 20-100% of the enzyme present in the microcapsule is released in order to process the fracturing fluid (p. 20 lines 1-4; p. 22 lines 19-33; p. 23 lines 1-9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the final concentration of the enzyme in Burakowska-Meise to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5. Burakowska-Meise in view of Rana teach The hydraulic fracturing fluid of claim 1.  Burakowska-Meise discloses wherein the enzyme is GBW-30C or pectinase (p. 6 lines 1-14).  
Claim 6. Burakowska-Meise in view of Rana teach The hydraulic fracturing fluid of claim 1.  Burakowska-Meise discloses wherein the polymeric viscosifier is a guar polymer or a crosslinked guar gel (p.17 line 37 - p.19 line 37).  
Claim 57. Burakowska-Meise in view of Rana teach The hydraulic fracturing fluid of claim 1.  Burakowska-Meise discloses wherein the aqueous solution is field brine (p. 17, lines 1-20).

Response to Arguments
Applicant’s arguments, filed June 1, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674